Exhibit 10.2

 

 

[img1.gif]
jackson lewis

Attorneys at Law

 

Representing Management Exclusively in Workplace Law and Related Litigation

Jackson Lewis LLP

59 Maiden Lane

39th Floor

New York, New York 10038

Tel 212 545-4000

Fax 212 972-3213

www.jacksonlewis.com

 

 

 

 

 

 

 

ATLANTA, GA

BIRMINGHAM, AL

BOSTON, MA

CHICAGO, IL

CLEVELAND, OH

DALLAS, TX

DENVER, CO

GREENVILLE, SC

HARTFORD, CT

HOUSTON, TX

 

LONG ISLAND, NY

LOS ANGELES, CA

MIAMI, FL

MINNEAPOLIS, MN

MORRISTOWN, NJ

NEW YORK, NY

ORANGE COUNTY, CA

ORLANDO, FL

PITTSBURGH, PA

PORTLAND, OR

 

PROVIDENCE, RI

RALEIGH -DURHAM, NC

RICHMOND, VA

SACRAMENTO, CA

SAN FRANCISCO, CA

SEATTLE, WA

STAMFORD, CT

WASHINGTON, DC REGION

WHITE PLAINS, NY

 

 

 

MY DIRECT DIAL IS: 212-545-4024

MY EMAIL ADDRESS IS: MOSSP@JACKSONLEWIS.COM

 

September 14, 2007

HAND DELIVERY

 

Edward D. Yankovich Jr.

International District 2 Vice President

United Mine Workers of America

113 Roberts Road, Suite B

Grindstone, PA 15442

 

 

Re:

    Tentative Collective Bargaining Agreement

Dear Mr. Yankovich:

As you know, we represent the Remington Arms Company, Inc. (the “Employer”) for
purposes of collective bargaining negotiations concerning certain employees
represented by the International Union, United Mine Workers of America
(“Union”). Attached please find two (2) versions of the tentative collective
bargaining agreement between the Employer and Union (the “Agreement”). The first
version indicates the most recent changes from the draft dated September 11,
2007 by text in redline/strikeout. The second version has inserted the redline
text and deleted the text in strikeout. Please notify me when the Agreement has
been ratified and approved by the membership covered by the Agreement so we can
arrange to have the document executed.

 

In the meantime, so as to enable the Union to conduct a ratification vote, the
parties have agreed to extend the term of the current October 12, 2002
collective bargaining agreement between the Employer and the Union until 12:01
AM on September 19, 2007. If this letter correctly reflects our understanding,
kindly sign this it and return a copy to me.

 

--------------------------------------------------------------------------------



 

 

Thank you for your assistance in resolving this matter.

Very truly yours,

 

JACKSON LEWIS LLP

Peter N. Moss

 

Enclosures

 

Agreed and accepted

 

INTERNATIONAL UNION, UNITED MINE WORKERS OF

 

_/s/ Edward D. Yankovich Jr.________________

By: Edward D. Yankovich Jr.

International District 2 Vice President

United Mine Workers of America

 

 

 

 

 